Citation Nr: 0427570	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from December 1955 to 
December 1958, from March 1963 to February 1966, and from 
April 1968 to December 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In June 
2003, the Board remanded the issue to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2002.  A transcript 
of the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  PTSD was not manifest in service and is not attributable 
to service.

2.  The veteran did not engage in combat.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records reflect the appellant's military 
occupational specialty (MOS) was radio repairman.  The 
records reflect that he is in receipt of a Vietnam Service 
Medal and a National Defense Service Medal.  

During service in October 1957, the appellant was noted to 
appear extremely hostile in a passive way.  The diagnosis was 
passive aggressive reaction, chronic, severe, manifested by a 
passively hostile reaction to all authority, and a history of 
using minor ailments to relieve himself of duties he 
disliked.  No psychiatric disease was noted to be present.  

The February 1966 separation examination report shows that 
psychiatric examination was normal.  The February 1968 
service entrance examination shows that psychiatric 
evaluation was normal.  The November 1969 separation 
examination report shows that psychiatric examination was 
normal.  On the accompanying medical history, the appellant 
denied having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort.  

In a statement in support of the claim, received in May 1996, 
the appellant stated that in 1963, he was attacked by a 
Korean who attempted to kill him in his sleep.  He stated 
that at the time, he was assigned to the 1st Cavalry 
Division, stationed at Camp Rice, and that after the attack 
he was sent to 121st EVAC and treated at the Purple Heart 
Hospital in Ascom, Korea.  In addition, he stated that in 
October 1965, while assigned to the 1st Brigade, 1st infantry 
division, in Vietnam, the Fort at which the unit was located 
was attacked and he had to take cover.  

In an October 1997 VA outpatient treatment record, the 
appellant indicated that during service in Vietnam, he came 
under enemy fire, killed a sniper who was firing on the 
compound from a tree, sustained a concussion injury to his 
left arm from an exploding mine while patrolling the 
perimeter, saw the dead bodies of fellow soldiers, and 
removed dead bodies from tanks.  

An October 1999 VA opinion notes the appellant's reported 
history of having experienced stressful events during service 
in Vietnam, to include having engaged in combat with the 
enemy.  The examiner noted that the appellant reported having 
come under rocket and mortar attack, having been exposed to 
American dead, and of having been wounded in an explosion 
while rescuing a wounded soldier.  The examiner indicated 
that it was common for noncombat veterans to have PTSD.  He 
stated that many veterans were exposed to traumatically 
stressful events or engulfed in combat, regardless of the 
MOS.  The diagnosis was PTSD, chronic, severe.  

In a statement received in February 2000, the appellant 
stated that during service in Vietnam, he was on the front 
line in a combat zone.  He indicated that he was an 
infantryman and performed guard duty.  He stated that he had 
to remove the dead bodies of fellow soldiers from disabled 
tanks.  He related that on one occasion, while he was working 
as an electronic repairman atop a light pole, the Viet Kong 
opened fire with a machine gun and he had to jump 40 feet to 
the ground.  

In a February 2003 VA outpatient treatment record, the 
appellant indicated that during service in Vietnam, in 
Saigon, he sustained an injury from an explosion while 
pulling a wounded soldier out of harm's way.  He claimed that 
he had been awarded a Purple Heart Medal and a Combat 
Infantryman Badge.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, a 
VCAA notice was sent by the AOJ in June 2003 and July 2003.  
A supplemental statement of the case was issued in August 
2003.  This constitutes subsequent process.

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
August 2001 rating decision of the reasons and bases for the 
decision.  He was further notified of this information in the 
March 2002 statement of the case and the September 2002 and 
June 2003 supplemental statements of the case.  The Board 
concludes that the discussions in the August 2001 rating 
decision and in the statement and supplemental statements of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  By letters dated in March 2001 and January 2004, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  By letter dated in March 2004, he was 
advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was afforded hearing.  
The actions of the Veterans Law Judges at the hearings 
complied with 38 C.F.R. § 3.103.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD based on the appellant's report of combat experiences in 
Vietnam, to include having been attacked by a Korean, having 
killed a sniper, having removed dead bodies from tanks, and 
having come under rocket and mortar attack.  Therefore, the 
claim for service connection for PTSD in this appeal must be 
decided based upon the question of whether the in-service 
stressor(s) reported by the appellant and relied upon by the 
competent medical professional diagnosing PTSD occurred, as 
substantiated by credible supporting evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2003).  
In other words, an appellant's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination of 
combat status is affirmative, then (and only then), a second 
step requires that the appellant's lay testimony regarding 
claimed stressor must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the appellant's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

In the instant case, the record does not reflect that the 
appellant engaged in combat with the enemy.  His MOS was 
consistent with a radio repairman.  The Board finds that he 
did not engage in combat and that any assertions in that 
regard are not credible.  Moran v. Principi, 17 Vet. App. 149 
(2003).  Thus, he is not entitled to the provisions of 38 
U.S.C.A. § 1154(b) (West 2002); § 3.304(f).  The appellant's 
DD 214 does not indicate that he received any decoration or 
award indicative of his participation in combat, and there is 
no other corroborating evidence of his participation in 
combat.  Therefore, as set forth above, the appellant's 
statements are not sufficient by themselves to establish that 
a claimed stressor occurred.

The record contains medical evidence showing that the 
appellant has been diagnosed with PTSD.  As discussed above, 
however, service connection for PTSD also requires a link 
between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore, adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.

The appellant has reported a variety of stressful incidents.  
Specifically, he has reported having been attacked by a 
Korean, having killed a sniper, having removed dead bodies 
from tanks, having sustained an injury to his arm from an 
explosion, and having come under rocket and mortar attack.  

In regard to the claim of having come under enemy fire, 
having killed a sniper, removing dead bodies from tanks, and 
of seeing dead American soldiers, by letter dated in February 
1999, VA asked the appellant to provide dates and places of 
the stressful events.  In addition the AOJ requested that he 
provided names, ranks, and units of any casualties or of 
those wounded in action.  In an April 1999 response, the 
appellant simply stated that he had been subjected to many 
atrocities.  In regard to the October 1999 report of having 
been the subject of rocket and mortar attack, by letter dated 
in February 2000, the appellant was requested to provide the 
exact dates of that attack, as well as of any other claimed 
stressors.  

As to the claimed stressor of having been wounded in the left 
arm, the Board notes that the appellant has provided varying 
accounts as to the circumstances surrounding the injury.  For 
example, in October 1997, he stated that he sustained a left 
arm injury while patrolling the perimeter.  In October 1999, 
he stated he sustained a left arm injury while rescuing a 
wounded soldier.  Regardless, service records do not 
substantiate that he sustained a left arm injury as recounted 
post service.  Rather, the record reflects a tennis elbow or 
tennis ball elbow since 1965 or 1966.  Nothing reflects a 
wound, a concussion wound or an injury in conjunction with an 
act of bravery (rescuing someone else).  The fact that he was 
seen for a tennis elbow does not constitute credible 
supporting evidence of a stressor.  The Board notes that in 
March 2003, the service department advised that the appellant 
had neither been awarded a Purple Heart Medal nor received a 
Combat Infantryman Badge.  His assertions that he did earn a 
Purple Heart Medal or CIB are not reliable.

The appellant has not submitted, and no official agency has 
provided, evidence of the appellant having been exposed to 
trauma.  Absent specific information, such as dates, times, 
and names, these accounts are too vague to be verified.  
There is no other credible supporting evidence of these 
claimed stressors.

In conclusion, the Board has determined that there is no 
credible supporting evidence of the stressor upon which PTSD 
was diagnosed.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the claim of 
entitlement to service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



